Citation Nr: 0918797	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-04 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for 
atypical headaches with combination muscle contraction 
headaches.  

2. Entitlement to service connection for a psychiatric 
disorder, to include a bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran served on active military duty from November 1974 
to January 1980. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

Historically, a May 1980 rating decision granted service 
connection for an atypical headache disorder with muscle 
contraction headaches and a 30 percent evaluation was 
assigned.  This rating is protected as it has been in effect 
for more than 20 years.  38 C.F.R. § 3.951(b) (2008).

The Veteran failed to appear for a scheduled Travel Board 
Hearing in October 2008, and a request for postponement was 
not received.  Accordingly, his request for a hearing is 
considered withdrawn.  38 C.F.R. § 20.702 (d) (2008). 

The issue of entitlement to service connection for a 
psychiatric disorder, to include a bipolar disorder, is 
remanded to the RO via the VA Appeals Management Center in 
Washington, D.C.  


FINDING OF FACT

The Veteran failed without good cause to report for a VA 
examination scheduled in October 2006 for the purpose of 
evaluating his headache disorder.




CONCLUSION OF LAW

The claim of entitlement to an increased rating for atypical 
headaches with combination muscle contraction headaches is 
denied by operation of law.  38 C.F.R. § 3.655 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in January 2004 and 
March 2006 correspondence, and in the January 2006 statement 
of the case of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  The rating 
claim was readjudicated in the December 2006 supplemental 
statement of the case.  The supplemental statement of the 
case further advised the appellant of the provisions of 
38 C.F.R. § 3.655.  Since that notice the appellant has not 
provided VA with any evidence showing good cause for his 
failure to report for an October 2006 VA examination.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and he was 
provided actual notice of the rating criteria used to 
evaluate the disorder at issue.  The claimant was provided 
the opportunity to present pertinent evidence and testimony 
in light of the notice provided.  Because the Veteran has 
actual notice of the rating criteria, and because the claim 
has been readjudicated no prejudice exists. There is not a 
scintilla of evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  Indeed, neither the appellant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists. Hence, the case is ready for 
adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims files that includes lay statements, his written 
contentions, private and VA medical records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims files shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

a. Entitlement to a rating in excess of 30 percent for a 
headache disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2008). 
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. §§ 
4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made. Hart v. 
Mansfield, 21 Vet. App. 505 (2007). The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).  The 
record does not show these factors are present; therefore, 
extraschedular consideration is not applicable.

Migraine headaches are rated in accordance with 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  A 30 percent rating is 
warranted for characteristic prostrating attacks occurring on 
an average once a month over last several months. A 50 
percent rating is warranted for very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

The rating criteria do not define "prostrating," nor has the 
Court. By way of reference, the Board notes that according to 
WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD 
COLLEGE EDITION (1986), p. 1080, "prostration" is defined as 
"utter physical exhaustion or helplessness." A similar 
definition is found in DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is 
defined as "extreme exhaustion or powerlessness.

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase the claim shall be 
denied.  38 C.F.R. § 3.655(b).

After considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a rating in excess of 30 percent 
disabling by operation of law.  

In October 2006, the Veteran was scheduled for a VA 
neurological examination to evaluate the nature and extent of 
his headache disorder.  The Veteran failed to report for the 
examination.  Neither the Veteran, nor his representative, 
made any attempt to show good cause or explain why the 
Veteran missed his examination.  

Whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability, reexamination will be requested.  Individuals for 
whom reexaminations have been authorized and scheduled are 
required to report for such reexaminations. 38 C.F.R. §§ 
3.326, 3.327(a) (2008).

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another. Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 38 C.F.R. § 3.655(a).  When the examination was 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

VA offered the Veteran an opportunity to undergo a VA 
examination to obtain a medical opinion regarding his current 
level of disability of his headache disorder.  The Veteran, 
however, failed to appear.  Given that the Veteran failed to 
report for the scheduled examination, and given that he has 
not provided good cause for his failure in this regard, his 
claim must be denied.  

The duty to assist is not always a one-way street.  If he 
wishes help, the veteran cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1991).  While VA has a 
duty to assist the Veteran in the development of a claim, 
that duty is not limitless. In the normal course of events, 
it is the burden of the Veteran to appear for VA 
examinations.  If he does not do so, there is no burden on 
the VA to "turn up heaven and earth" to find him.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).




ORDER

Entitlement to a rating in excess of 30 percent for a 
headache disorder, described as atypical headaches with 
combination of muscle contraction headaches is denied.


REMAND


The evidence shows that an April 2004 VA mental disorders 
examination concluded the appellant was not treated for a 
bipolar disorder while on active duty.  Significantly, 
however, in light of the decision in Clemons v. Shinseki, __ 
Vet.App. __ (Feb. 19, 2009) (per curiam order), VA cannot 
limit the appellant's claim to simply a claim of entitlement 
to service connection for a bipolar disorder.  As such, the 
Board will consider the question of entitlement to service 
connection for a psychiatric disorder.  Moreover, a review of 
that examination yields significant questions as to whether 
the 2004 VA examiner actually reviewed all of the evidence of 
record, to particularly include the appellant's service 
medical records.  

In this regard, the service medical records show that in 
October 1975, the Veteran was treated with Elavil.  At that 
time he was diagnosed with chronic headaches, probably the 
depressive equivalent type.  Further, in October 1979, the 
appellant was hospitalized.  Following that term of in-
service care he was diagnosed with both a psychophysiological 
cerebrovascular disorder (migraine headaches) that was 
exacerbated by psychogenic factors; and organic brain disease 
manifested by cerebral frontal lobe atrophy on computerized 
tomography scanning.  As neither of these in-service findings 
were discussed by the examiner the Board finds further 
development to be in order.

Accordingly, the case is remanded for the following actions:

1.  Request that the Veteran provide the 
name and address of any health care 
provider who has treated or examined him 
for any psychiatric disorder, howsoever 
diagnosed, since service separation.  The 
Board is particularly interested in 
securing any medical evidence that would 
link any current psychiatric illness to 
either service or to his service 
connected headache disorder.  If any 
records identified pertain to treatment 
provided by any entity of the Federal 
Government, and if the RO cannot locate 
such records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.
 
2.  Upon completion of the requested 
development, the RO should schedule the 
veteran for a VA psychiatric examination.  
The veteran's claims folders must be 
provided to and reviewed by the examining 
psychiatrist.  The examiner must perform 
all testing necessary to determine the 
diagnosis and etiology of any diagnosed 
psychiatric disorder.  The examiner must 
then specifically opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that any diagnosed 
psychiatric disorder was incurred or 
aggravated in- service.  Further, the 
examiner must opine whether it is at 
least as likely as not that any diagnosed 
psychiatric disorder is aggravated by the 
appellant's headache disorder.  A 
complete rationale must be provided for 
any opinion proffered.  The examiner must 
address the import of the in-service 
clinical findings discussed above.  

3.  The RO must review the psychiatric 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
a psychiatric disorder, to include a 
bipolar disorder.  If the benefit is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do 
so.  However, he is advised that he has the right to submit 
any additional evidence and/or argument on 


the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  


___________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


